Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about January 26, 2001, which adjudicated appellant a juvenile delinquent, upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him with the New York State Office of Children and Family Services for a period of 12 months, limited secure, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The court properly credited testimony establishing that appellant was the initial aggressor in this confrontation with a school secretary. With respect to each of the charges, appellant’s intent could be readily inferred from his conduct, including punching the complainant in the face. The physical injury element of third-degree assault was established by the complainant’s testimony, corroborated by photographs and medical records, that her jaw was sore and bruised for a week after the incident, causing pain when eating or otherwise opening her mouth and requiring medication (see, People v Guidice, 83 NY2d 630, 636). Concur — Andrias, J.P., Saxe, Buckley, Friedman and Marlow, JJ.